     Case 3:20-cv-02160-JLS-DEB Document 38 Filed 03/05/21 PageID.467 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UPSTREM, INC., a California                        Case No.: 20-cv-2160 JLS (DEB)
     corporation
12                                                      ORDER (1) VACATING HEARING
                                                        AND (2) DENYING EX PARTE
13                                     Plaintiff,
                                                        APPLICATION TO EXPEDITE
14   v.                                                 HEARING AS MOOT
15   BHFO, INC., an Iowa corporation
                                                        (ECF Nos. 23, 26, 29)
16
                                     Defendant.
17
18         Presently before the Court is Defendant BHFO, Inc.’s Objections to the Magistrate
19   Judge’s Discovery Order and Motion for Protective Order. (ECF Nos. 23, 26.) On its own
20   motion, the Court VACATES the hearing on these Motions scheduled for March 11, 2021
21   at 1:30 p.m. and takes the matter under submission without oral argument pursuant to Civil
22   Local Rule 7.1(d)(1). Accordingly, Plaintiff Upstrem, Inc.’s Ex Parte Application for an
23   Order Expediting Hearing & Shortening Briefing Schedule for Defendant’s Objections
24   (ECF No. 29) is DENIED AS MOOT.
25         IT IS SO ORDERED.
26   Dated: March 5, 2021
27
28
                                                    1

                                                                                20-cv-2160 JLS (DEB)
